     Case 4:14-cr-00171 Document 1015 Filed on 07/09/21 in TXSD Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA §
                         §
VS.                      §                            4:14-CR-00171 (2)
                         §
JEFFERY PARSONS          §

                   MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes Celeste Blackburn, Movant, and brings this Motion to Withdraw

as Attorney of Record and in support thereof shows:

A.     I was appointed to represent Jeffery Parsons in this case on April 24, 2014.

B.     Good cause to withdraw exists as specified below:

       Mr. Parsons was sentenced in this case on April 22, 2021. Mr. Parsons is not

       seeking an appeal in this case. He was given the ability to self-report, which

       he has done.

C.     As of the date this motion is filed, I have fulfilled the legal responsibilities I

       was appointed for in this case.

D.     A copy of this motion will be mailed to Mr. Parsons on July 9, 2021.

       Wherefore, premises considered, Movant prays that the Court will grant her

motion to withdraw on the face of this pleading.
    Case 4:14-cr-00171 Document 1015 Filed on 07/09/21 in TXSD Page 2 of 2




                                      Respectfully Submitted,


                                      /s/ Celeste Blackburn
                                      Celeste Blackburn
                                      Texas State Bar No. 24038803
                                      Southern District of Texas No. 1076672
                                      10655 Six Pines, Suite 230
                                      The Woodlands, Texas 77380
                                      Phone: (936)703-5000
                                      Fax: (877)900-2822

                              Certificate of Service

I certify that a true and correct copy of this document has been emailed to Tina

Ansari, Assistant United States Attorney, Counsel for the United States.


                                              /s/Celeste Blackburn
                                              Celeste Blackburn




                                     Page 2 of 2
